Appeal by defendant from a judgment of the County Court, Suffolk County, rendered January 8, 1970, convicting him of resisting arrest and driving while intoxicated, upon his guilty plea, and sentencing him to one year for each said crime, the sentences to run consecutively. Judgment modified, on the law, to make the sentences run concurrently. As so modified, judgment affirmed. Defendant was arrested for driving while intoxicated and resisted the arrest. He pleaded guilty to both offenses and was sentenced to two consecutive terms of one year each. In our opinion, these offenses were committed as “parts of a single incident or transaction”; áecordingly, the aggregate of definite terms imposed may not exceed one year (Penal Law, § 70.25, subd. 3). The judgment is modified to make the sentences run concurrently (Code Crim. Pro., § 543, subd. 1; People v. Salter, 192 App. Div. 435; cf. CPL 470.15, subd. 2, 470.20, subd. 6). Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur,